Title: To Alexander Hamilton from Benjamin Goodhue, 15 November 1800
From: Goodhue, Benjamin
To: Hamilton, Alexander



Salem [Massachusetts] Novr 15th 1800
My Dear Friend
private

I receiv’d your pamphlet, for which I thank you. I have always been of opinion, that We have been actuated by a pernicious plolicy in being so silent respecting Mr A, the public have been left thereby to form opinions favourable to him and of course unfavorible to those who were the objects of his Mad displeasure. I abominate the Hypocritical part which We have been necessitated to act in consequence thereof to promote our elections &c. Our General Court have appointed their Electors and I believe them all good men and Ames tells me who was present that they were alive to the object of having no one chosen who would not vote for Gen’l P as well as Mr A. I therefore take it for granted that they may be relied on as to that point.

I have seen a letter from B Bourn of R Island to Ames, he says he has sanguine expectations that they shall obtain federal Electors; but he fears unless they can be persuaded that N England will unite in voting for Mr P they will throw votes for him away and vote for A and some one else, I wish that Connecticutt Electors would compel them not to do so unworthy an Act by threatening to throw as many of Mr As votes away to make a balance, for you know my wish is that Mr P should be the man, and I would even hazzard the Election of Mr Jefferson rather than not obtain my wish—had you not better write to Connecticutt and R Island on this point—depend on it that many of our State Electors will vote for Mr A not as the object of their choice, but from policy as respects the present circumstances of our State, there is no such policy I presume existing in Connecticutt, and therefore several of their Electors may throw Mr As votes away without risquing any disadvantage. pray let me hear from you respecting our prospects. I have resign’d my seat and Mr Mason a firm federalist is appointed in my room. I could not continue out my time and I was affraid to trust a nother Gen’l Court to appoint my Successor least they may be Jacobinical.
Adieu with great regard   I am your faithfull

B Goodhue
A Hamilton Esqe.
